Citation Nr: 0728033	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-21 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a digestive disorder 
claimed as GERD.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2007. 


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for 
a digestive disorder.  

2.  The RO notified the veteran of the July 2002 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not perfect an appeal.

3.  The evidence received since the July 2002 rating decision 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001). 

2.  New and material evidence has been received to reopen a 
claim for service connection for a digestive disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

A.  Duty to Notify

In an October 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
evidence VA would be responsible for obtaining and what type 
of evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant medical 
records in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

With regard to the Kent notice requirements, the October 2003 
VCAA notice letter advised the veteran of the requirement of 
new and material evidence to reopen the previously denied 
claim for service connection for a digestive disorder.  This 
letter explained that the evidence must show that the claimed 
condition was incurred in or aggravated by service.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claim

The veteran seeks to reopen a claim of entitlement to service 
connection for a digestive disorder, claimed as GERD.

The RO previously denied the claim for service connection for 
a digestive disorder in a July 2002 rating decision.  The RO 
based its denial on a finding that the evidence did not show 
a digestive condition during service or within a year of 
separation from service.  The RO notified the veteran of the 
rating decision and of his appellate rights with regard to 
that decision, but the veteran did not appeal the decision to 
the Board.  The July 2002 rating decision is therefore final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001). 

The evidence of record at that time included service medical 
records, VA treatment records and reports of VA examinations.
In September 2003, the veteran sought to reopen the claim for 
service connection for a digestive order by submitting a VA 
Form 21-4138 (Statement in Support of a Claim) and records of 
medical treatment. 

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b) (West 2002). The veteran's DD-214 indicates that he 
received the Combat Infantryman Badge.  His exposure to 
combat is therefore presumed.

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The evidence that has been associated with the claims file 
since the prior denial of service connection includes private 
treatment records dated from 1973 to 1999, a transcript of a 
July 2007 Board videoconference hearing and the veteran's 
written statements.
Private treatment reports dated from 1973 to 1999 demonstrate 
ongoing treatment of digestive complaints and multiple 
assessments of gastritis.  Private hospital records dated in 
1973 reflect that the veteran was assessed for 
gastrointestinal complaints in October 1973.  These records 
reflect that he was admitted to the hospital in December 1973 
with complaints of severe abdominal pain, nausea and 
cramping.  These records note that it was the veteran's third 
admission to the hospital.

In July 2007, the veteran testified at a videoconference 
hearing before undersigned Board member.   The veteran 
testified that he had symptoms of upset stomach during 
service and visited sick bay for treatment.  The veteran 
testified that he sought treatment digestive problems as 
early as one year after separation from service.  

In statements submitted in support of this claim, the veteran 
contends that he had abdominal pain, cramping and nausea 
during service and was hospitalized in May 1970 for 
treatment.  

In this case, the service medical records are negative for 
any diagnosis or treatment of digestive complaints.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id. at 
1336.  In Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005), the Court held that that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge and, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), noted that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge.  
According to the veteran's statements and testimony, he 
experienced symptoms such as stomach pain and nausea symptoms 
during service and sought treatment within one year of 
separation.  The Board finds that the veteran's testimony 
regarding his symptoms is credible.  Post-service medical 
records dated in 1973 show that the veteran was hospitalized 
for assessment of nausea and stomach pain and was noted to 
have been seen on two previous occasions for such complaints.    

The Board also notes that the appellant is a combat veteran, 
and his assertions of symptoms of a digestive disorder in 
service are presumed true as they are consistent with his 
service. 

The Board concludes that the evidence received since the 
prior final denial is both new and material.  This evidence 
is new as it was not previously submitted to agency decision 
makers and is neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final 
denial.  This evidence is also material because, by itself or 
when considered with the evidence previously of record, it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a digestive disorder, 
and raises a reasonable possibility of substantiating the 
claim.  The veteran's testimony indicates that he had 
symptoms during service and sought treatment after separation 
as early as 1970.  In addition, private medical records 
demonstrate that the veteran was treated for gastritis in 
1973, and a previous history of treatment was noted.  The 
lack of such evidence formed the basis for the RO's previous 
denial of service connection for a digestive disorder.    

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a digestive disorder 
claimed as GERD.
 

ORDER

New and material evidence not having been received, the claim 
for service connection for a digestive disorder claimed as 
GERD is reopened.  To that extent only, the appeal is 
allowed.




REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

The Board notes that this veteran served in combat in Vietnam 
and that his assertions related to having nausea and 
abdominal pain during service are therefore presumed true.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Post-service 
private medical records show that the veteran was 
hospitalized in 1973 for treatment of gastritis.  Medical 
records demonstrate that the veteran has had ongoing 
treatment for various digestive complaints since 1973 and has 
a current diagnosis of GERD.   In this case, a VA examination 
is necessary to determine whether a current digestive 
disorder is related to the veteran's period of active duty 
service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for an 
examination of the digestive system.  
The RO should forward the veteran's 
claims file to the examiner for review 
in conjunction with the examination 
and ask the examiner to confirm in 
their written report that such a 
review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a)	Diagnose any disorder of the 
digestive system; 

b)	Opine whether such disorder 
is at least as likely as not 
(50 percent or greater 
likelihood) related to 
abdominal pain, cramping and 
nausea during service.  If 
the requested opinion cannot 
be rendered without resort 
to speculation, the examiner 
should so state.  The 
examiner should provide a 
detailed rationale, with 
specific references to the 
record, for any opinion 
provided.

2.    Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO 


should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


